Exhibit 10.34

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS
BEEN REQUESTED IS OMITTED AND IS NOTED AS FOLLOWS **REDACTED**. AN
UNREDACTED VERSION OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND
EXCHANGE COMMISSION.

Amendment No 3

AMENDMENT TO
LICENSE AND COLLABORATION AGREEMENT

        THIS AMENDMENT TO LICENSE AND COLLABORATION AGREEMENT (this
“Amendment”), is entered into this 21 day of December 2007 (the “Effective
Date”) by and between Santaris Pharma A/S, a Danish corporation having its
principal place of business at Hørsholm, Denmark (“Santaris”), and Enzon
Pharmaceuticals, Inc., a Delaware corporation having its principal place of
business at Bridgewater, New Jersey 08807 (“Enzon”). Santaris and Enzon may be
referred to herein individually as a “Party” or collectively, as the “Parties”.

BACKGROUND

        WHEREAS, Enzon and Santaris entered into the License and Collaboration
Agreement dated July 26, 2006 (the “Agreement”); and

        WHEREAS, the Agreement was amended by Amendment No 1 dated 13th of June
and Amendment No 2 dated 25th of June 2007.

        WHEREAS, Enzon and Santaris desire to amend and restate certain
provisions of the Agreement.

        WHEREAS, Enzon and Santaris changed the discovery process activities to
allow Enzon to make certain mini-tox studies.

        NOW, THEREFORE, in consideration of the covenants and obligations
expressed herein and intending to be legally bound, and otherwise bound by
proper and reasonable conduct, the Parties agree as follows:

1.     Capitalized terms used herein and not otherwise defined shall have the
meanings given to them in the Agreement.

2.     Section 5.4 of the Agreement is hereby amended and restated in its
entirety as follows:

Compound Selection. Each LNA Compound delivered by Santaris to Enzon will be
identified by Santaris pursuant to the selection process set forth in Schedule
5.4A (the “Compound Selection Process”) and shall satisfy the acceptance
criteria set forth for such Additional Target in Schedule 5.4B (the “Compound
Acceptance Criteria”). Following the Compound Selection Process, Santaris shall
provide Enzon with written reports detailing the results of such process,
including its design, synthesis, first screening efforts, second screening
efforts, as well as the sequences of any and all LNA Compounds resulting from
such process that meet the Compound Acceptance Criteria. Upon

--------------------------------------------------------------------------------



Amendment No 3

Santaris’ delivery, at Santaris’ cost, of [**Redacted**] of each of
[**Redacted**] LNA Compounds that meet the Compound Acceptance Criteria each of
which is an “Accepted LNA Compound” for Enzon’s [**Redacted**] (which LNA
Compounds shall satisfy the obligations of Santaris under Section 5.3), Enzon
shall pay the required amount under Section 7.3; provided, however, in the event
that Santaris elects to deliver the LNA Compounds to Enzon more frequently than
with respect to [**Redacted**] Additional Target every [**Redacted**] pursuant
to Section 5.3, Enzon shall not be required to pay the amount required under
Section 7.3 more than once in any [**Redacted**] period pursuant to the terms of
Section 7.3. Following Enzon’s [**Redacted**], which shall last no longer than
[**Redacted**], Santaris shall at Santaris’ cost provide Enzon with one and
[**Redacted**] of substance for [**Redacted**] LNA Compounds (identified by
Enzon) meeting the applicable Compound Acceptance Criteria for an Additional
Target (each of which is an Accepted LNA Compound). Enzon shall have the right
to synthesize or have synthesized by a Third Party, at Enzon’s sole cost,
additional quantities of any and all LNA Compounds delivered by Santaris, as
well as quantities of any additional LNA Compounds disclosed in the written
reports provided by Santaris pursuant to this Section 5.4 that also meet the
applicable Compound Acceptance Criteria (each such additional LNA Compound
synthesized by or for Enzon, if any shall also be an Accepted LNA Compound).

3.     Section 5.5 of the Agreement is hereby amended and restated in its
entirety as follows:

In-Vitro and In-Vivo Profiling by Enzon. Enzon shall conduct such additional
in-vitro and in-vivo testing as it deems appropriate in its sole discretion to
select Accepted LNA Compounds for further Development. Enzon shall use its
Diligent Efforts to determine, within [**Redacted**] after delivery of
[**Redacted**] of substance for [**Redacted**] LNA Compounds (identified by
Enzon) Accepted LNA Compound against each Additional Target from Santaris,
whether it wishes to select any Accepted LNA Compound to commence
[**Redacted**]; provided, however, if Santaris delivers the Accepted LNA
Compound for more than [**Redacted**] Additional Target in any [**Redacted**]
period, Enzon shall have an additional period of time equal to the amount of
time such Accepted LNA Compound was delivered earlier than expected. For
example, if Santaris delivers Accepted LNA Compound against the [**Redacted**]
Additional Target on [**Redacted**], Enzon shall have [**Redacted**] to
determine whether it wishes to select any Accepted LNA Compound to commence
pre-clinical toxicology studies for Target [**Redacted**] and [**Redacted**]
months for Target [**Redacted**]. Further, for example if Santaris delivers
Accepted LNA Compound against the [**Redacted**] Additional Targets on
[**Redacted**],

--------------------------------------------------------------------------------



Amendment No 3

Enzon shall have [**Redacted**] to determine whether it wishes to select any
Accepted LNA Compound to commence [**Redacted**] for Target [**Redacted**] and
[**Redacted**] for Target [**Redacted**] from such delivery to make such
determination. Each such Accepted LNA Compound selected by Enzon in writing to
Santaris shall be designated a “Selected LNA Compound”.

4.     The table in Section 6.1(a) of the Agreement is hereby amended and
restated in its entirety as follows:

Development Milestone   Time to Achieve          [**Redacted**]   [**Redacted**]
(or such longer period of time as extended pursuant to Section 5.5) after
delivery of one and one-half (1-1/2) grams of substance for two (2) LNA
Compounds (identified by Enzon) Accepted LNA Compound against each Additional
Target from Santaris
   [**Redacted**]  
(a) [**Redacted**] in respect of [**Redacted**];

(b) [**Redacted**] after the [**Redacted**]; and

(c) in respect of other Selected LNA Compounds, [**Redacted**]

5.     Section 7.3 of the Agreement is hereby amended and restated in its
entirety as follows:

Selected LNA Compound Acceptance Fees. Within thirty (30) days after the
delivery by Santaris of [**Redacted**] of each of [**Redacted**] LNA Compounds
that meet the Compound Acceptance Criteria for Enzon’s [**Redacted**] for an
Additional Target pursuant to Section 5.4, Enzon shall pay US[**Redacted**] with
respect to each of six (6) Additional Targets; provided, however, in the event
that Santaris elects to deliver the LNA Compounds meeting the Compound
Acceptance Criteria for more than [**Redacted**] Additional Target in any
[**Redacted**] period, Enzon shall not be required to pay the amount required
under this Section 7.3 more than once in any [**Redacted**] period. For example,
if Santaris delivers


--------------------------------------------------------------------------------



Amendment No 3

[**Redacted**] of each of [**Redacted**] LNA Compounds that meet the Compound
Acceptance Criteria for Enzon’s [**Redacted**] for [**Redacted**] Additional
Targets on [**Redacted**] and delivers another [**Redacted**] of each of
[**Redacted**] LNA Compounds that meet the Compound Acceptance Criteria for
Enzon’s [**Redacted**] for the [**Redacted**] Additional Target on
[**Redacted**], Enzon shall owe Santaris a payment on [**Redacted**] for the
[**Redacted**] Additional Target, a payment on [**Redacted**] for the
[**Redacted**] Additional Target, and a payment on [**Redacted**] of the
[**Redacted**] for the [**Redacted**] Additional Target. If the first Event
Milestone Payment payable under Section 7.4 in respect of any Additional Target
is payable before the amount payable under this Section 7.3 in respect of such
Additional Target is payable, such amount payable under this Section 7.3 shall
be paid at the same time as such Event Milestone Payment is payable. For the
purpose of Section 10.4(b)(ii), the amounts payable under this Section 7.3 shall
accrue upon delivery of such quantities of LNA Compounds meeting the Compound
Acceptance Criteria for an Additional Target, even if the payment may be
deferred as provided above.

6.     The fourth section of Schedule 5.4. A of the Agreement is hereby amended
and restated in its entirety as follows:

[**Redacted**].

7.     The last section of Schedule 5.4. A of the Agreement is hereby amended
and restated in its entirety as follows:

[**Redacted**].

5.     Except as set forth in this Amendment, the Agreement shall remain in full
force and effect.

6.     Resolution of all disputes arising out of or related to this Amendment or
the performance, enforcement, breach or termination of this Amendment and any
remedies relating thereto, shall be governed by and construed under the
substantive Laws of the State of New York, without regard to conflicts of law
rules that would provide for application of the Law of a jurisdiction outside
New York. To the extent there is any such dispute, such dispute will be handled
in accordance with the procedures set forth in Section 13 of the Agreement.

7.     This Amendment may be executed in two or more counterparts (including by
facsimile or pdf file) each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

--------------------------------------------------------------------------------



Amendment No 3

        IN WITNESS WHEREOF, the Parties have executed this Amendment in
duplicate originals by their proper officers as of the date and year first above
written.

SANTARIS PHARMA A/S   ENZON PHARMACEUTICALS, INC.                           By:
/s/ Keith McCullagh   By: /s/ Ivan Horak               NAME: Keith McCullagh  
NAME: Ivan Horak   TITLE: Chief Executive Officer   TITLE: Chief Scientific
Officer                                       By: /s/ Henrik Stage   By: /s/
Ralph del Campo               NAME: Henrik Stage   NAME: Ralph del Campo   Chief
Financial Officer   TITLE: EVP Technical Operations  


--------------------------------------------------------------------------------